Citation Nr: 0016686	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-10 272A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 6, 1998, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for 
hypertension and an acquired psychiatric disorder on the 
basis that new and material evidence had not been submitted 
to reopen previously denied and final rating board decisions 
as to both issues. 



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1965 to August 1967.

2.  On July 10, 1998, the veteran filed a motion for 
revision, based on CUE, of the Board's April 6, 1998, 
decision denying service connection for hypertension and an 
acquired psychiatric disorder on the basis that new and 
material evidence had not been submitted to reopen a 
previously denied and final VA Regional Office rating board 
decision as to both issues.  

3.  In May 12, 2000, decision, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
affirmed the Board's April 6, 1998, decision.  


CONCLUSION OF LAW

Because of the Court's May 12, 2000, decision affirming the 
Board's April 6, 1998, decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a Board decision based on CUE.  38 U.S.C.A. 
§ 7111 (West 1999 & Supp. 1999); 38 C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions on issues which have 
been appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The Court has rendered a decision as to the Board's April 6, 
1998, decision, that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  However, 
that Board decision is not subject to revision on the basis 
of CUE because it was appealed to and decided by the Court.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion, and it is dismissed 
without prejudice.  


ORDER

The motion is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



